Title: From James Madison to Richard Harrison, 20 April 1803 (Abstract)
From: Madison, James
To: Harrison, Richard


20 April 1803, Department of State. “There does not appear to be any charge of an improper nature in Mr. Young’s account as Consul. For his contingencies as Secretary of Mr. Humphreys, the rule is that allowance is to be made for translating and printing papers, postage and couriers. For necessary aids to seamen, with the sanction of Colo. Humphreys, and the charge he makes for entering an appeal in a prize cause an allowance is also to be made.… His salary as Secretary commenced on the 8th. Octr. 1797: it may be continued to the end of the year 1801.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


